Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are currently pending and the claims as originally filed on March 1, 2021 are acknowledged.  
Election/Restriction
Applicant's election with traverse of Group I, claims 1-21 in the Reply filed on 09/15/2022 is acknowledged.  By way of applicant’s election, claims 22-30 have been withdrawn from further consideration. Therefore, claims 1-21 are examined on the merits to which the following grounds of rejections are applicable.  
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that combined search and examination of all alleged groups would not be a serious burden. 
The Examiner responds that the Examiner’s analysis and application of the restriction rules are proper and the Examiner is not required to furnish a laundry list of reasons why restriction is deemed proper. A reasonable reason on pages 2-3 is sufficient.  That is, Groups I-III require different search. Further classification of subject matter is not a sole indication of the burdensome nature of the search involved. The literature search, particularly relevant in this art, is not co-extensive and is much more important in evaluating the burden of search. Burden in examining materially different groups having materially different issues also exists. Clearly different searches and issues are involved with each group involving the need to search different classes/subclasses or electronic resources, or employing different search queries, and/or the different inventions raising different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, it is apparent that examining Groups I-III together would constitute a serious burden to the examiner.  Thus, applicant’s arguments are not persuasive. The requirement is still deemed proper and is therefore made FINAL.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 
Claim Objections
Claims 16, 18 and 19 are objected to because of the following informalities:  Claims 16 and 19 recites abbreviations such as “MEA,” (claims 16 and 19) and “NF” (claim 16) but  which should be spelled out in the first encounter.  Claim 18 also recites abbreviation “SE”, but which should be spelled out. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim  19 recites the broad recitation ‘polyoxyethylene stearate,’ and the claim also recites ‘(polyoxyethylene (40) stearate)’ which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language using parenthesis is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is requested. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinai et al. (WO2016/147186A1, IDS of 04/02/2021, citation is obtained from corresponding US2018/0042845A1).

Applicant claims the below claim 1 filed 03/01/2021:

    PNG
    media_image1.png
    275
    801
    media_image1.png
    Greyscale


Prior Art
	Sinai discloses preparations of cannabis emulsions and methods thereof (title) and the method includes  a. preparing an oil phase by mixing cannabis oil, soya phospholipids, sodium oleate and tocopherol and heating to 65° C. for 20 min; b. preparing a water phase by mixing glycerol, EDTA and water and heating to 75° C. for 20 min; c. adding the water phase to the oil phase and pre-mixing for 2 min at 27,000 RPM; d. preparation of an emulsion from said mixture of step c with high-pressure homogenizer at air pressure of 150 Psi (process pressure of 45 kPsi), at room temperature; the emulsion composition is nanoemulsion having particle size of about 75-150nm ([0054], [0154], [0276]-[0278]). In embodiments, Example 2 discloses preparing cannabis oil phase containing THC and CBD, phospholipid (=lecithin, reads on the claimed first emulsifying agent) and/or Tween 80 (=polysorbate 80 having HLB 10-20, thus reads on the claimed second emulsifying agent), glycerol, antioxidant and purified water phase and generating a pre-emulsion containing oil phase at 70-75C and water phase at 85C and passed in a microfluidizer to create micro-emulsion (=nanoemulsion); and Example 4 requires preparing oily phase at 65C which is within the claimed ranges of at least about 50C or from about 60 to about 85C, and water phase at 70C and then combining water phase with oily phase containing cannabis oil (cannabis: oil =40:10) to form pre-emulsion and then final emulsion using high-pressure homogenizer at room temperature which is within the claimed range of 20-40C wherein the oily phase contains phospholipid surfactant and the water phase contains glycerol which is surfactant (=emulsifying agent) and wherein the oil phase (21.02g) and the water phase (82.3g) are within the claimed weight ratio of about 2:1 to about 1:10 and soy or egg phospholipid (= soy or egg lecithin) has HLB 1-9 as supported by instant publication at [0111] and thus a total HLB would be within the claimed range of about 11 to about 15 (instant claims 1-4, 6-11 and 14-21).   
	In light of the foregoing, instant claims 1-4, 6-11 and 14-21 are anticipated by Sinai. 
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-21 are rejected under 35 USC 103 as being obvious over Sinai et al. (WO2016/147186A1, IDS of 04/02/2021, citation is obtained from corresponding US2018/0042845A1) as applied to instant claims 1-4, 6-11 and 14-21 in view of Kaufman (US10028919B2, IDS of 04/02/2021,  citation is obtained from corresponding US2017/0000744A1).
Specifically, claims 1-11 and 14-21 are rejected by Sinai.
Claims 5, 12 and 13 are also rejected by Sinai in view of Kaufman. 

Applicant claims as noted above.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Sinai was discussed as noted above with respect to instant claims 1-4, 6-11 and 14-21. 
Although Sinai discloses combining water phase and oil phase for 2 minutes at 27,000 rpm of mixer (e.g., [0443]), Sinai does not expressly teach flow rate of the homogenizer of instant claim 5. However, the claimed flow rate would be easily determined by the ordinary artisan depending on the intended purpose, particle size to be desired, etc., and such flow rate would not be inventive in the absence of evidence to the contrary (instant claim 5). Further Sinai teaches surfactants such as glyceryl isostearate, glyceryl laurate, glyceryl distearate, glyceryl stearate, glycol stearate, hydrogenated vegetable oils, castor oil, sorbitan with fatty acids, polyoxylated partial ester of sorbitan with fatty acids, phospholipid (=lecithin), etc. (claims 14 and 17 of prior art) (instant claims 16 and 18-19). Furthermore, Sinai teaches cannabinoid is selected from the group consisting of: Cannabigerol (CBG) type, Cannabichromene (CBC) type, Cannabidiol (CBD) type, Δ9-Tetrahydrocannabinol (THC) type, Δ8-THC type, Cannabicyclol (CBL) type, Cannabielsoin (CBE) type, Cannabinol (CBN) and Cannabinodiol (CBND) types, Cannabitriol (CBT) type, cannabinoids with miscellaneous types and any combination thereof, THC, THCV, THCVA, CBDV, CBDA and any combination thereof  (e.g., claims 9-10 of prior art) (instant claim 20). 
However, Sinai does not expressly teach ultrasonic homogenizer of instant claim 5 and high shear mixing of instant claims 12-13. The deficiencies are cured by Kaufman. 
Kaufman teaches nanoparticle composition comprising cannabinoids and the composition is provided in the form of nanoemulsion comprising aqueous phase and oily phase ([0045] and [0157]) and to make emulsion, homogenization is used which is  high-shear fluid processing reducing the size of droplets and particles in liquid-liquid dispersions to submicron sizes, or homogenization is done with high pressure homogenization ([0054]), or ultrasonic homogenizer ([0053]) (instant claims 5 and 12-13). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Sinai is that Sinai does not expressly teach ultrasonic homogenizer of instant claim 5 and high shear mixing of instant claims 12-13. The deficiencies are cured by Kaufman. 
2. The difference between the instant application and the applied art is that the applied art does not expressly teach various species of emulsifying agent/cannabinoid of instant claims 16-20, other than those of the applied art.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, food, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to replace homogenization means (e.g., high pressure homogenization of Sinai with high-shear mixer or ultrasonic homogenizer of Kaufman as a matter of choice or design, because such replacement would have yielded no more than the predictable homogenizing effects. 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to replace surfactants (=emulsifying agent) and cannabinoid of Sinai with other various species as claimed in instant claims 16-20 as a matter of choice or design because such replacement would have had equivalent emulsifying function and thus, would have yielded no more than the predictable emulsifying effects and cannabinoid effects. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613